                                                                                        Form 1                                                                            Page: 1

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:         319-07235-CW-7 CW                                                          Trustee: (620290)           Jeanne Ann Burton, Chapter 7 Trustee
Case Name:           CUMMINGS MANOOKIAN, PLLC                                                   Filed (f) or Converted (c): 11/06/19 (f)
                                                                                                §341(a) Meeting Date:       12/02/19
Period Ending:       03/31/20                                                                   Claims Bar Date:            04/01/20

                                1                                              2                       3                          4                  5                    6

                       Asset Description                                    Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                      Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                             Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                           and Other Costs)                                                Remaining Assets

 1       Accounts Receivable (See Footnote)                                   70,000.00                         0.00                                     0.00                    FA

 2       Office Equipment/ Furn (Debtor does not own any)                          0.00                         0.00                                     0.00                    FA

 3       Costs due in various cases                                           Unknown                           0.00                                     0.00                    FA
           There are cases where costs have been advanced in
         lawsuits contingent upon cases being successfully
         resolved but are presently unrealized due to the cases
         being pending without resolution. (See Footnote)

 4       A/R Case BaHC                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

 5       A/R Case BaHu                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

 6       A/R Case BeLb                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

 7       A/R Case BrRe                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

 8       A/R Case DyVa                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

 9       A/R Case KnRi                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

10       A/R Case MiVa                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

11       A/R Case RuAr                                                        Unknown                      28,884.58                                28,884.58                    FA
           Potential Attorney Fees/Costs for confidential case
                                Case 3:19-bk-07235               Doc 72     Filed 04/23/20 Entered 04/23/20 19:50:05                   Desc Main
                                                                            Document     Page 1 of 5                                            Printed: 04/23/2020 04:08 PM   V.14.66
                                                                                        Form 1                                                                            Page: 2

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:         319-07235-CW-7 CW                                                          Trustee: (620290)           Jeanne Ann Burton, Chapter 7 Trustee
Case Name:           CUMMINGS MANOOKIAN, PLLC                                                   Filed (f) or Converted (c): 11/06/19 (f)
                                                                                                §341(a) Meeting Date:       12/02/19
Period Ending:       03/31/20                                                                   Claims Bar Date:            04/01/20

                                1                                              2                       3                          4                  5                    6

                       Asset Description                                    Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                      Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                             Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                           and Other Costs)                                                Remaining Assets

12       A/R Case SaRo                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

13       A/R Case ShVa                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

14       A/R Case ThSi - Preference DE 56 (u)                                 23,637.22                    23,637.22                                     0.00             23,637.22

15       A/R Case WaMo                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

16       A/R Case WhPa                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

17       A/R Case WoMi                                                        Unknown                      Unknown                                       0.00              Unknown
           Potential Attorney Fees/Costs for confidential case

18       A/R Case FiOs Adversary 320:ap-90002                              1,400,000.00               1,400,000.00                                       0.00         1,400,000.00
           Disputed Attorney Fees/Costs for confidential case
         (See Footnote)

18       Assets           Totals (Excluding unknown values)               $1,493,637.22              $1,452,521.80                                 $28,884.58        $1,423,637.22

     RE PROP# 1          See itemized individual receivable assets
     RE PROP# 3          Each cost is part of the individually itemized receivable case assets
     RE PROP# 18         Case settled. Adversary 320-ap-90002 pending re dispute as to entittlement of fees. $715,000.00 of
                        the fees ordered in escrow with Court.


     Major Activities Affecting Case Closing:
              schedules are at DE 1,7,9 and 10
                                Case 3:19-bk-07235               Doc 72     Filed 04/23/20 Entered 04/23/20 19:50:05                   Desc Main
                                                                            Document     Page 2 of 5                                            Printed: 04/23/2020 04:08 PM   V.14.66
                                                                                   Form 1                                                                                   Page: 3

                                                     Individual Estate Property Record and Report
                                                                      Asset Cases
Case Number:     319-07235-CW-7 CW                                                            Trustee: (620290)           Jeanne Ann Burton, Chapter 7 Trustee
Case Name:       CUMMINGS MANOOKIAN, PLLC                                                     Filed (f) or Converted (c): 11/06/19 (f)
                                                                                              §341(a) Meeting Date:       12/02/19
Period Ending:   03/31/20                                                                     Claims Bar Date:            04/01/20

                            1                                              2                         3                           4                     5                    6

                    Asset Description                                  Petition/            Estimated Net Value              Property            Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled       (Value Determined By Trustee,        Abandoned            Received by        Administered (FA)/
                                                                        Values            Less Liens, Exemptions,       OA=§554(a) abandon.       the Estate         Gross Value of
Ref. #                                                                                        and Other Costs)                                                      Remaining Assets

          11/18/19-motion to employ P. Young filed
          12/2/19- documents requested at the moc
          12/3/19 e-mail to J. Lefkovitz re bank statements and credit card statements and documents requested at moc
          12/9/19-objection to motion to employ P. Young filed; hearing is 12/17/19
          12/10/19 attend hearing on TRO against Hagh Law in Lawrenceberg
          12/11/19 review proposed TRO order
          12/11/19 discuss witness and exhibit list with P. Young for motion to employ special counsel
          12/13/19 t/c John Konvilinka re appeal-his name was given to me by debtor's counsel;e-mail to debtor's counsel re supplying info
          12.13.19 t/c Charles Malone at Butler Snow re appeal-he represents the appellees
          12/17/19 hearing on Motion to employ speical counsel- court took matter under advisement
          12/20/19-order re: TE app to employ special counsel gives the TE until 12/24/19 to file supp. app and more info
          12/21/19-supplement to app. of TE to employ special counsel filed
          12/23/19-order granting application to employ Thompson Burton PLLC entered
          12/23/19-B. Manookian filed request for leave to respond in opposition and objection to app. to employ Thompson Burton PLLC
          12/23/19-prep of suggestion of bk in Ct. of Appeals
          12/26/19-order denying B. Manookain request for leave to respond entered
          1/2/2020-prep of suggestion of bk in Circuit Ct (mail)
          1/2/2020-send demand letter to A. Hagh (to d/m case against Debtor)-reg and cert. mail
          1/2/2020-file asset notice; last day to file claims is 4/1/2020
          1/3/2020- review order from COA re oral arugument
          1/8/2020-complaint filed
          1/8/2020-expedited motion/order for turnover of funds filed
          1/9/2020-order setting hearing on motion for turnover of funds entered, deadline to object to the relief is 1/14/2020 at 4pm; hearing is scheduled for 1/15/2020 at
          1:30pm
          1/14/20-objection to expedited motion for turnover filed
          1/14/20-NOA filed by John Spragens-attorney for Hagh Law
          1/14/20-Plaintiff's reply to objection of Hagh Law PLLC filed
                            Case 3:19-bk-07235             Doc 72      Filed 04/23/20 Entered 04/23/20 19:50:05                       Desc Main
                                                                       Document     Page 3 of 5                                                   Printed: 04/23/2020 04:08 PM   V.14.66
                                                                                  Form 1                                                                                      Page: 4

                                                     Individual Estate Property Record and Report
                                                                      Asset Cases
Case Number:     319-07235-CW-7 CW                                                           Trustee: (620290)           Jeanne Ann Burton, Chapter 7 Trustee
Case Name:       CUMMINGS MANOOKIAN, PLLC                                                    Filed (f) or Converted (c): 11/06/19 (f)
                                                                                             §341(a) Meeting Date:       12/02/19
Period Ending:   03/31/20                                                                    Claims Bar Date:            04/01/20

                            1                                             2                         3                           4                       5                     6

                    Asset Description                                 Petition/             Estimated Net Value             Property            Sale/Funds              Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,       Abandoned            Received by          Administered (FA)/
                                                                       Values             Less Liens, Exemptions,      OA=§554(a) abandon.       the Estate           Gross Value of
Ref. #                                                                                        and Other Costs)                                                       Remaining Assets

          1/15/20-Hagh Law filed motion to strike Plaintiff's reply to objection
          1/15/20-summons and notice of pretrial -pretrial is 3/10/20
          1/15/20 attend hearing on motion for turnover of funds
          1/16/20-order entered for turnover of funds-funds to be deposited with Bk Court Clerk by 11:59 pm 1/21/20; final hearing will be 2/5/20
          1/17/20 review order re turnover of funds and setting final hearing
          1/28/20-review poc filed by Grant Konvlinka-based on default judgment
          1/28/20-motion to compel turnover of records filed; hearing is 2/11/20 (responses due by 2/7/20)
          1/31/20-prep and file motion for sanctions for violation of automatic stay-Hagh Law/Afsoon Hagh
          1/31/20-review NOA filed by Craig Gabbert (had returned earlier phone call)
          2/3/20 -phone call with C. Gabbert, atty for Ms. Hagh and Hagh Law
          2/3/20-hearing on motion for turnover of records rescheduled to 2/18/20
          2/3/20-hearing on motion for sanctions is 2/18/20
          2/6/20-order on expedited motion for turnover of funds sumbitted (Clerk to continue to hold the $715,000)
          2/7/20-response to motion to compel filed by B. Mannokian and S. Lefkovitz
          2/7/20-proposed a/o submitted re: complaint in Circuit Court dismissed and motion for sanctions is moot
          2/11/20-hearing on motion to compel turnover of records continued to 3/3/20
          2/24/20-motion for entry of default against defendants in adversary was filed
          2/24/20-entry of default entered in the adversary
          3/3/20-hearing on motion to compel continued to March 24, 2020
          3/3/20-motion to continue pretrial conference in adversary to March 24, 2020 filed
          3/4/20 consult with L. Williams re any requirment to file 2019 return-no requirement
          3/10/20-agreed order for turnover of monies held by Receiver filed
          3/13/20-prep of motion to employ Accountant
          3/16/20 answers filed in adv proceeding; entry of default will be withdrawn
          3/17/20 hearing on motion for turnover will be continued to 4/21/20; pretrial continued also



                            Case 3:19-bk-07235            Doc 72       Filed 04/23/20 Entered 04/23/20 19:50:05                      Desc Main
                                                                       Document     Page 4 of 5                                                     Printed: 04/23/2020 04:08 PM   V.14.66
                                                                                Form 1                                                                            Page: 5

                                                     Individual Estate Property Record and Report
                                                                      Asset Cases
Case Number:       319-07235-CW-7 CW                                                    Trustee: (620290)           Jeanne Ann Burton, Chapter 7 Trustee
Case Name:         CUMMINGS MANOOKIAN, PLLC                                             Filed (f) or Converted (c): 11/06/19 (f)
                                                                                        §341(a) Meeting Date:       12/02/19
Period Ending:     03/31/20                                                             Claims Bar Date:            04/01/20

                              1                                         2                      3                          4                  5                    6

                     Asset Description                              Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                Remaining Assets



    Initial Projected Date Of Final Report (TFR): December 31, 2020                 Current Projected Date Of Final Report (TFR): December 31, 2020




                              Case 3:19-bk-07235         Doc 72       Filed 04/23/20 Entered 04/23/20 19:50:05                 Desc Main
                                                                      Document     Page 5 of 5                                          Printed: 04/23/2020 04:08 PM   V.14.66
